Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 12/07/2020 have been entered. Claims 1-19, 23-36 are now pending in the application. Claims 1-6 and 23-24 have been amended and claims 20-22 and 36-37 have been canceled by the Applicant. Claims 1-2 and 18-19 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions I and II. Previous provisional rejections on the ground of nonstatutory double patenting over copending Application No. 16415353 has been withdrawn in light of Applicant’s amendments to independent claims 3 and 4. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62454663, filed 02/03/2017. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 12-14, 16-17, 23-28, 30-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg “Tunable Liquid Microlenses formed from Dynamically Re-Configurable Double Emulsions”, MS Thesis, Massachusetts Institute of Technology, June 2015, MIT Libraries date 07/30/2015 (of record, see Information Disclosure Statement dated 08/29/2018) in view of Hindson et al. (hereafter Hindson) US 20140227684 A1.
In regard to independent claim 3, Nagelberg teaches (see Figs. 1-20) 
an article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution, for e.g. integral imaging displays, screen, or on-chip microscopy systems, sensors, see  Abstract, page 5 paragraphs  2-5, page 7 paragraph 4 – page 9, page 39, see e.g. Figs. 1, 14-20), comprising:  
25a plurality of droplets dispersed within an outer phase (i.e. as double emulsion droplets in solution,  Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39) wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component  (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, with adjustable interface through optical/light or thermal stimuli, or by chemical triggers,  see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1) under a first set of 
 the plurality of droplets have a first average focal length for transmitted or reflected light under the first set of conditions (i.e. due to adjustable interface between H and F phases for given condition e.g. low fluorosurfactant concentration as in Figs. 1a (1), 5b, 7d,e showing diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9a, Fig. 20 top left, see page 22, pages 32-34, 38), and  
30the plurality of droplets have a second average focal length for transmitted or reflected light different than the first average focal length under a second set of conditions, different than the first set of conditions (i.e. due to adjustable interface between H and F phases for given condition e.g. higher fluorosurfactant concentration as in Figs. 1a (2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, see page 22, pages 32-34, 38), and upon exposure to, at least a portion of the plurality of droplets is configured to change the first average focal length to the second average focal length (i.e. due to change in adjustable interface between H and F phases for given condition e.g. chemical triggers, exposure diffusion of zonyl, SDS, or surfactant  surfactant concentration as in Figs. 1a-d(2)(3), 5ab,  7a-e, showing strong focus change, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 25-27, page 34 paragraphs 2-3; note that the above limitation is conditional and time-dependent on performing a process step i.e. “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field” and is therefore considered optional since it is not positively recited, see MPEP §2173.05(p) sec. II). But Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
However, Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]) and further teaches that the different phases interact upon the application of a stimulus, where besides analyte and chemical triggers (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus includes an electromagnetic radiation, a magnetic field, and/or an electric field (as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 

In regard to independent claim 4,  Nagelberg teaches (see Figs. 1-20) an article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution, for e.g. integral imaging displays, screen, or on-chip microscopy systems, sensors, see  Abstract, page 5 paragraphs  2-5, page 7 paragraph 4 – page 9, page 39, see e.g. Figs. 1, 14-20), comprising:  
25a plurality of droplets dispersed within an outer phase (i.e. as double emulsion droplets in solution,  Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39) wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component  (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, with adjustable interface through optical/light or thermal stimuli, or by chemical triggers,  see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1) under a first set of conditions (i.e. as adjustable interface between H and F phases given condition for optical/light, or thermal stimulation, or chemical trigger e.g. fluorosurfactant concentration as e.g. low Figs. 1a (1), 5b, also 14, 16, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see e.g. Figs. 1, 5, 7, or e.g. IR laser, thermal gradient as in e.g. Figs. 9a, 19-20, see page 22, page 32-34, 38), 
5the plurality of droplets have a first average radius of curvature between the first component and the second component that causes light rays to focus under the first set of conditions (i.e. due to adjustable interface radius Ri between H and F phases for given condition e.g. low fluorosurfactant concentration as in Figs. 1a (1), 5b, 7d,e showing diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9a, Fig. 20 top left, removed IR laser and/or moved right of droplets, see page 22, pages 32-34, 38), and 
the plurality of droplets have a second average radius of curvature between the first component and the second component that causes light rays to focus under a second 10set of conditions, different than the first set of conditions (i.e. due to adjustable interface radius Ri  between H and F phases for given condition e.g. higher fluorosurfactant concentration as in Figs. 1a (2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, present IR laser and/or moved left of droplets see page 22, pages 32-34, 38), 
and upon exposure to, at least a portion of the plurality of droplets is configured to change the first average radius of curvature between the first component and the second component to the second average radius of curvature (i.e. due to adjustable interface radius Ri  between H and F phases for given condition e.g. chemical triggers as e.g. exposure diffusion of zonyl, SDS, or surfactant concentration as in Figs. 1a-d(2)(3), 5ab,  7a-e, showing strong focus change, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 25-27,page 34 paragraphs 2-3; note that the above limitation is conditional and time-dependent on performing a process step i.e. “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field” and is therefore considered optional since it is not positively recited, see MPEP §2173.05(p) sec. II). But Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
However, Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]) and further teaches that the different phases interact upon the application of a stimulus, where besides analyte and chemical triggers (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus includes an electromagnetic radiation, a magnetic field, and/or an electric field (as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 

Regarding claims 5 and 23,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the first set of conditions comprises a condition selected from the group consisting of electromagnetic radiation, ionizing radiation, a magnetic field, an electric field, and combinations thereof (i.e. as due to combination of Hindson using electromagnetic radiation, a magnetic field, and/or an electric field as stimulus for adjustable interface Ri between H and F phases changes for given condition e.g. as in Figs. 1a (1), 5b, 7d,e resulting in small focusing, diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or as for given electromagnetic radiation e.g. IR laser as in e.g. Figs. 9a, Fig. 20 top left, removed IR laser and/or moved right of droplets, see page 22, pages 32-34, 38).
Regarding claims 6 and 24,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the second set of conditions comprises a condition selected from the group consisting of electromagnetic radiation, ionizing radiation, a magnetic field, an electric field, and combinations thereof, and different than the first set of conditions (i.e. as due to combination of Hindson using another  or different electromagnetic radiation, a magnetic field, and/or an electric field as stimulus for adjustable interface Ri  between H and F phases for given condition as in Figs. 1a-d(2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given electromagnetic radiation as IR laser, radiation producing thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, see page 22, pages 32-34, 38).
Regarding claims 7 and 25,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is an aqueous phase (i.e. as double emulsion droplets in aqueous solution,  Abstract, page 5 paragraphs 4-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39). 
Regarding claims 8 and 26,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is a non-aqueous phase (i.e. as gel beads of sodium polyacrylate, see page 26 paragraphs 4-page 27 paragraph 2, page 29 paragraph 1, see Figs. 11-13).  
Regarding claims 9 and 27,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is a polymer (i.e. as gel beads of polyacrylate e.g. sodium polyacrylate, see page 26 paragraphs 4-page 27 paragraph 2, page 29 paragraph 1, see Figs. 11-13).  
Regarding claims 10 and 28,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is an elastomer (i.e. as gel beads of polyacrylate e.g. sodium polyacrylate, see page 26 paragraphs 4-page 27 paragraph 2, page 29 paragraph 1, see Figs. 11-13).  
Regarding claims 12 and 30, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that at least one of the components comprising the droplet contain a hydrocarbon, fluorocarbon, liquid crystal, ionic liquid or polymer solution (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1)   
Regarding claims 13 and 31, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that at least 10% of the plurality of droplets are in physical contact with each other (i.e. as e.g. droplets shown in Fig. 20 right inserts where 3 out of 14-15 droplets are in contact with each other and fig. 1b, see page 7 paragraph 4 – page 9, pages 33-34 and Fig. 1b, 20).   
Regarding claims 14 and 32, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that at least 10% of the plurality of droplets are organized in a regular two dimensional array (i.e. as e.g. droplets shown in Fig. 1b, see page 7 paragraph 1, 4 – page 9).
Regarding claims 16 and 34, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that a device, comprising an article and a substrate adjacent the article (i.e. as setup for light visualization of drops with substrate e.g. cuvette or cell, or integral imaging display or on-chip microscopy system, sensor, or fiber coupler with structure, e.g. chip, that hold the droplets, see page 39, page 26 paragraph 4, page 28-page 29 paragraph 1, as depicted in e.g. Figs.  11-13
Regarding claims 17 and 35, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the device is an optical imaging system, a miniaturized optical imaging system, a miniaturized tomographic imaging system for 3D image acquisition, a miniaturized integral imaging device, an optical image projecting system. and/or an auto-stereoscopic display (i.e. as device with droplets may be integral imaging display or on-chip microscopy system, sensor, or fiber coupler with structure, e.g. chip, that hold the droplets, see page 39).



Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg “Tunable Liquid Microlenses formed from Dynamically Re-Configurable Double Emulsions” (see heading above, of record, see Information Disclosure Statement dated 08/29/2018) in view of Hindson et al. (hereafter Hindson) US 20140227684 A1 and further in view of Timusk et al. (hereafter Timusk) US 20120019760 A1.
Regarding claims 11 and 29, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) the article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution), but is silent that the outer phase is a glass.  
However, Timusk teaches in the same field of a Method of preparation of surface coating of variable transmittance and an electro-optical layered appliance (i.e. see Figs. 1-4, including active dispersed microdroplets of liquid crystal dispersed in matrix, e.g. as gel-glass dispersed liquid crystal (GDLC), Abstract, paragraphs [01, 05-07, 17-23]) and further teaches that that the outer phase is a glass (i.e. as glass matrix, see paragraphs [01, 05-07, 17-23], thus providing solid microemulsion that consists of mutually insoluble solid and liquid phases, allowing for  photostability which is not a problem). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the teachings of Timusk of using a solid glass matrix, as outer phase for the tunable/reconfigurable micro-lenses of double emulsion droplets of Nagelberg in order to provide solid microemulsion that consists of mutually insoluble solid and liquid phases, allowing for  photostability which is not a problem (Timusk, paragraphs [05-07]).

Claims 15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg “Tunable Liquid Microlenses formed from Dynamically Re-Configurable Double Emulsions” (see 102 heading above, of record, see Information Disclosure Statement dated 08/29/2018) in view of Hindson et al. (hereafter Hindson) US 20140227684 A1 and further in view of Alpaslan et al. (hereafter Alpaslan) US 20130141895 A.
Regarding claims 15 and 33, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) the article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution), but is silent that at least 10% of the plurality of droplets are organized in a regular three-dimensional array.  
However, Alpaslan teaches in closely related field of invention of Spatio-Optical Directional Light Modulator (see Figs. 4-7, Abstract, paragraphs [13, 28-33], including spatio-optical light modulator with multiplicity of stacked the micro lens arrays) and further teaches that that at least 10% of the plurality of droplets i.e. as microlenses are organized in a regular three-dimensional array (i.e. as stacked  and precision aligned microlens arrays e.g. 710, 720, 730 see paragraphs [27-33], achieving spatial as well as directional modulation resolution sufficient to realize a high definition in compact configuration for e.g. 3D displays). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design and configuration of three-dimensional ordered microlens arrays according to teachings of Alpaslan to the micro-lenses of double emulsion droplets of Nagelberg in order to achieve spatial as well as directional modulation resolution sufficient to realize a high definition in compact configuration for e.g. 3D displays, see Alpaslan paragraphs [28, 31, 33]). 


Response to Arguments

Applicant’s arguments with respect to claim(s) 3 and 4 and their dependent claim fully have been considered but are moot because the new ground of rejections necessitated by the claim amendments does not rely on references and their combinations applied in the current rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swager et al. (of record) US 20160151756 A1 also disclose features of claimed invention (see Figs. 1-their descriptions, paragraphs [36-39]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872